EXHIBIT 10.2

ABL INTERCREDITOR AGREEMENT
ABL INTERCREDITOR AGREEMENT dated as of January 28, 2013, between JPMorgan Chase
Bank, National Association, in its capacity as administrative agent under the
ABL Credit Agreement, including its successors and assigns from time to time,
and JPMorgan Chase Bank, National Association, in its capacity as collateral
agent under the Term Loan Credit Agreement, including its successors and assigns
from time to time. Capitalized terms used herein but not otherwise defined
herein have the meanings set forth in the ABL Credit Agreement and the Term Loan
Credit Agreement, as applicable.
A.    Tesoro Corporation, a Delaware corporation (the “Company”) is party to
that certain Sixth Amended and Restated Credit Agreement dated as of January 4,
2013 (as further amended, restated, supplemented, waived, refinanced or
otherwise modified from time to time, the “ABL Credit Agreement”), among each
lender from time to time party thereto and JPMorgan Chase Bank, National
Association, as administrative agent.
B.    The Company is party to that certain Term Loan Credit Agreement (as
amended, restated, supplemented, waived, refinanced, or otherwise modified from
time to time, the “Term Loan Credit Agreement”) dated as of January 28, 2013
among the Company, each lender from time to time party thereto, JPMorgan Chase
Bank, National Association, as administrative agent and collateral agent.
Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1.    Definitions.
1.1.    Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
“ABL Collateral Agent” shall mean JPMorgan Chase Bank, National Association in
its capacity as administrative agent or agent for the lenders and other secured
parties under the ABL Credit Agreement and the other ABL Documents entered into
pursuant to the ABL Credit Agreement, together with its successors and permitted
assigns under the ABL Credit Agreement exercising substantially the same rights
and powers; and in each case provided that if such ABL Collateral Agent is not
JPMorgan Chase Bank, National Association, such ABL Collateral Agent shall have
become a party to this Agreement and the other applicable ABL Security
Documents.
“ABL Credit Agreement” shall have the meaning set forth in the recitals herein.
“ABL Documents” means the ABL Credit Agreement and the Loan Documents (as
defined in the ABL Credit Agreement), each document relating to Rate Management
Obligations and Bank Products (as defined in the ABL Credit Agreement) and each
of the other agreements, documents and instruments providing for or evidencing
any other ABL Obligation, and any other document or instrument executed or
delivered at any time in connection with any ABL




--------------------------------------------------------------------------------




Obligations, including any intercreditor or joinder agreement among holders of
ABL Obligations to the extent such are effective at the relevant time, as each
may be amended, restated, supplemented, modified, renewed or extended from time
to time in accordance with the provisions of this Agreement.
“ABL Obligations” shall mean all “Secured Obligations” as defined in the ABL
Security Agreement.
“ABL Secured Parties” shall mean, at any relevant time, the holders of ABL
Obligations.
“ABL Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of March 16, 2011, among the Company, each of the other grantors from
time to time party thereto and the ABL Collateral Agent, as it may be amended,
supplemented or otherwise modified from time to time.
“ABL Security Documents” shall mean the ABL Security Agreement and the other
Collateral Documents (as defined in the ABL Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case to the extent
relating to Common Collateral.
“Additional Debt” means the indebtedness issued or incurred under any Additional
Debt Instrument.
“Additional Debt Instrument” means any (A) debt facilities, indentures or
commercial paper facilities providing for revolving credit loans, term loans,
notes, debentures, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other indebtedness, in each case,
secured by the lien on the Common Collateral on a pari passu basis with the lien
securing the Term Loan Obligations, with the same or different borrowers or
issuers and, in each case, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, increased, replaced or refunded in
whole or in part from time to time in accordance with each applicable ABL
Document and Term Loan Facility Document; provided that neither the ABL Credit
Agreement, the Term Loan Credit Agreement, nor any Refinancing of any of the
foregoing in this proviso shall constitute an Additional Debt Instrument at any
time.
“Agreement” shall mean this ABL Intercreditor Agreement, as amended, renewed,
extended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 USC § 101,
et seq., as amended from time to time.

- 2 -

--------------------------------------------------------------------------------






“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state,
or foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of assets and/or liabilities of the Company and/or its affiliates,
or any similar law relating to or affecting creditors’ rights generally.
“Common Collateral” shall mean “Collateral” as defined in the ABL Security
Agreement as in effect on the date hereof.
“Company” shall have the meaning set forth in the recitals hereto.
“Comparable Term Loan Security Document” shall mean, in relation to any Common
Collateral subject to any Lien created under any ABL Document, those Term Loan
Security Documents that create a Lien on the same Common Collateral, granted by
the same Grantor.
“Control Collateral” means any Common Collateral consisting of any Certificated
Security, Instrument, Deposit Account (each as defined in the UCC as from time
to time in effect in the State of New York), rights, cash and any other Common
Collateral as to which a first priority Lien shall or may be perfected through
possession or control by the secured party or any agent therefor.
“DIP Financing” shall have the meaning set forth in Section 6.1.
“Discharge of ABL Obligations” shall mean, except to the extent otherwise
provided in Section 5.6, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all ABL Obligations, with respect to letters of credit or letter
of credit guaranties outstanding under the ABL Documents, delivery of cash
collateral or backstop letters of credit in respect thereof in a manner
consistent with the ABL Credit Agreement, in each case after or concurrently
with the termination of all commitments to extend credit thereunder, and the
termination of all commitments of the ABL Secured Parties under the ABL
Documents; provided that the Discharge of ABL Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of other ABL
Obligations that constitute an exchange or replacement for, or a Refinancing of,
such Obligations or ABL Obligations.
“First Priority Liens” shall mean Liens on Common Collateral securing the ABL
Obligations, which Liens are superior and prior in priority to the Liens
securing the Term Loan Obligations.
“Grantors” means the Company and each Guarantor that has or may from time to
time hereafter execute and deliver an ABL Collateral Document as a “grantor” or
“pledgor” (or the equivalent thereof).
“Guarantor” means, collectively, each “Guarantor” as defined in the Term Loan
Credit Agreement and each “Subsidiary Guarantor” as defined in the ABL Credit
Agreement.
“Insolvency or Liquidation Proceeding” shall mean:

- 3 -

--------------------------------------------------------------------------------






(1)    any voluntary or involuntary case commenced or proceeding by or against
the Company or any other Grantor under the Bankruptcy Code or any Bankruptcy
Law, any other proceeding for the reorganization, recapitalization or adjustment
or marshalling of the assets or liabilities of the Company or any other Grantor,
any receivership, assignment for the benefit of creditors, or liquidation
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether voluntary or involuntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature, whether or not involving
insolvency or bankruptcy, in which substantially all claims of creditors of the
Company or any other Grantor are determined and any payment or distribution is
or may be made on account of such claims.
“Lien” shall have the meaning assigned to such term in the ABL Credit Agreement.
“New Agent” shall have the meaning set forth in Section 5.6.
“Non-Common Collateral” means all assets securing or purporting to secure any
Term Loan Obligations, but excluding all Common Collateral.
“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
that either grants the Term Loan Collateral Agent or any Term Loan Secured Party
any right or benefit, directly or indirectly, which right or benefit is
expressly prohibited by the provisions of this Agreement, or which fails to
provide for the Discharge of ABL Obligations upon the effective date thereof.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government or governmental unit, and any political subdivision,
agency or instrumentality thereof.
“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding under
the Bankruptcy Code or any other Bankruptcy Law.
“Rate Management Obligations” has the meaning given to the term in the ABL
Credit Agreement; provided that the aggregate outstanding amount of Rate
Management Obligations shall be determined in accordance with GAAP.
“Recovery” shall have the meaning set forth in Section 6.3.
“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to

- 4 -

--------------------------------------------------------------------------------




issue other indebtedness or enter alternative financing arrangements, in
exchange or replacement for such indebtedness, including by adding or replacing
lenders, creditors, agents, borrowers and/or guarantors, and including in each
case, but not limited to, after the original instrument giving rise to such
indebtedness has been terminated. “Refinanced” and “Refinancing” have
correlative meanings.
“Reinstatement” shall have the meaning set forth in Section 5.6.
“Second Liens” shall mean the Liens on Common Collateral securing the Term Loan
Obligations.
“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the ABL
Credit Agreement or the Term Loan Credit Agreement.
“Term Loan Collateral Agent” shall mean JPMorgan Chase Bank, National
Association, in its capacity as collateral agent for the lenders and other
secured parties under the Term Loan Credit Agreement and the other Term Loan
Documents entered into pursuant to the Term Loan Credit Agreement, together with
its successors and permitted assigns under the Term Loan Credit Agreement
exercising substantially the same rights and powers; and in each case provided
that if such Term Loan Collateral Agent is not JPMorgan Chase Bank, National
Association, such Term Loan Collateral Agent shall have become a party to this
Agreement and the other applicable Term Loan Security Documents.
“Term Loan Credit Agreement” shall have the meaning set forth in the recitals
hereto.
“Term Loan Documents” shall mean the credit and security documents governing the
Term Loan Obligations, including, without limitation, the Term Loan Security
Documents.
“Term Loan Enforcement Date” means the date which is 180 days after the
occurrence of (i) a Default (under and as defined in the Term Loan Credit
Agreement) and (ii) the ABL Collateral Agent’s receipt of written notice from
the Term Loan Collateral Agent certifying that (x) a Default (under and as
defined in the Term Loan Credit Agreement) has occurred and is continuing and
(y) the Term Loan Obligations are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the Term Loan Credit Agreement; provided that the Term Loan Enforcement Date
shall be stayed and shall not occur and shall be deemed not to have occurred
(1) at any time the ABL Collateral Agent or the ABL Secured Parties have
commenced and are diligently pursuing any enforcement action with respect to a
material portion of the Common Collateral, (2) at any time any Grantor is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding or (3) if the acceleration of the Term Loan Obligations
(if any) is rescinded in accordance with the terms of the Term Loan Credit
Agreement.
“Term Loan Obligations” shall mean all “Secured Obligations” as defined in the
Security Agreement (as defined in the Term Loan Credit Agreement).

- 5 -

--------------------------------------------------------------------------------






“Term Loan Secured Parties” shall mean, at any relevant time, the holders of
Term Loan Obligations at such time.
“Term Loan Security Documents” shall mean the Collateral Documents (as defined
in the Term Loan Credit Agreement) and any other agreement, document or
instrument, in each case pursuant to which a Lien on the Common Collateral is
granted or purported to be granted securing Term Loan Obligations or under which
rights or remedies with respect to such Liens are governed other than the Pledge
Agreement (as defined in the Term Loan Credit Agreement) and any trademark
security agreement.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.
1.2.    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
SECTION 2.    Lien Priorities.
2.1.    Subordination of Liens. Notwithstanding (i) the date, time, manner or
order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Term Loan
Collateral Agent or the Term Loan Secured Parties on the Common Collateral or of
any Liens granted to the ABL Collateral Agent or the ABL Secured Parties on the
Common Collateral, (ii) any provision of the UCC, the Bankruptcy Code, any
applicable Bankruptcy Law or other applicable law, the Term Loan Documents or
the ABL Documents, (iii) whether the ABL Collateral Agent, either directly or
through agents, holds possession of, or has control over, all or any part of the
Common Collateral, (iv) the fact that any such Liens may be subordinated,
voided, avoided, invalidated or lapsed or (v) any other circumstance of any kind
or nature whatsoever, the Term Loan Collateral Agent, on behalf of itself and
each Term Loan Secured Party, hereby agrees that: (a) any Lien on the Common
Collateral securing any ABL Obligations now or hereafter held by or on behalf of
the ABL Collateral Agent or any ABL Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall

- 6 -

--------------------------------------------------------------------------------




have priority over and be senior and prior to any Lien on the Common Collateral
securing any Term Loan Obligations in all respects, and (b) any Lien on the
Common Collateral securing any Term Loan Obligations now or hereafter held by or
on behalf of the Term Loan Collateral Agent or any Term Loan Secured Party or
any agent or trustee therefor regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Common Collateral securing
any ABL Obligations. All Liens on the Common Collateral securing any ABL
Obligations shall be and remain senior in all respects and prior to all Liens on
the Common Collateral securing any Term Loan Obligations for all purposes,
whether or not such Liens securing any ABL Obligations are subordinated to any
Lien securing any other obligation of the Company, any other Grantor or any
other Person. The Term Loan Collateral Agent, for itself and on behalf of the
Term Loan Secured Parties, expressly agrees that any Lien purported to be
granted on any Common Collateral as security for the ABL Obligations shall be
deemed to be, and shall be deemed to remain, senior in all respects and prior to
all Liens on the Common Collateral securing any Term Loan Obligations for all
purposes regardless of whether the Lien purported to be granted is found to be
improperly granted, improperly perfected, preferential, a fraudulent conveyance
or legally or otherwise deficient in any manner.
2.2.    Prohibition on Contesting Liens. The Term Loan Collateral Agent, for
itself and on behalf of each applicable Term Loan Secured Party, agrees that (a)
it shall not (and hereby waives any right to) take any action to challenge,
contest or support any other Person in contesting or challenging, directly or
indirectly, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, perfection, priority or enforceability of a Lien in
any Common Collateral securing any ABL Obligations held (or purported to be
held) by or on behalf of the ABL Collateral Agent or any of the ABL Secured
Parties or any agent or trustee therefor and (b) none of them will oppose or
otherwise contest (or support any Person contesting) any other request for
judicial relief made in any court by the ABL Collateral Agent or any ABL Secured
Parties relating to the lawful enforcement of any First Priority Lien on Common
Collateral.
2.3.    Perfection of Liens. Except as expressly set forth in Section 5.5
hereof, neither the ABL Collateral Agent nor any ABL Secured Party shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Term Loan Collateral Agent or
any other Term Loan Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the ABL
Secured Parties and the Term Loan Secured Parties and shall not impose on the
ABL Collateral Agent, the Term Loan Collateral Agent, the Term Loan Secured
Parties or the ABL Secured Parties or any agent or trustee therefor any
obligations in respect of the disposition of proceeds of any Common Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any order or decree of any court or governmental authority or any
applicable law.
2.4.    Nature of ABL Obligations.    The Term Loan Collateral Agent, for itself
and on behalf of the other Term Loan Secured Parties, acknowledges that (a) the
ABL Obligations are revolving in nature, (b) the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (c) the terms of the ABL Obligations may be modified,
extended or amended from time to time, and (d) the

- 7 -

--------------------------------------------------------------------------------




aggregate amount of the ABL Obligations may be increased or Refinanced, in
either event, without notice to or consent by the Term Loan Secured Parties and
without affecting the provisions hereof. The lien priorities provided in Section
2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or Refinancing of either the ABL Obligations
or the Term Loan Obligations, or any portion thereof.
SECTION 3.    Enforcement.
3.1.    Exercise of Remedies.
(a)    So long as the Discharge of ABL Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) the Term Loan Collateral Agent and each
Term Loan Secured Party (x) from the date hereof until the occurrence of the
Term Loan Enforcement Date will not exercise or seek to exercise any rights or
remedies (including, but not limited to, setoff, recoupment, and the right to
credit bid debt, if any) with respect to any Common Collateral in respect of any
applicable Term Loan Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure), (y)
will not contest, protest or otherwise object to any foreclosure or enforcement
proceeding or action brought with respect to the Common Collateral by the ABL
Collateral Agent or any ABL Secured Party in respect of the ABL Obligations, the
exercise of any right by the ABL Collateral Agent or any ABL Secured Party (or
any agent or sub-agent on their behalf) in respect of the Common Collateral
under any control agreement, lockbox agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Term Loan Collateral
Agent or any Term Loan Secured Party either is a party or may have rights as a
third party beneficiary, or any other exercise by any such party, of any rights
and remedies as a secured party relating to the Common Collateral under the ABL
Documents or otherwise in respect of the ABL Obligations, and (z) will not
object to any waiver or forbearance by the ABL Secured Parties from or in
respect of bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Common Collateral in
respect of ABL Obligations and (ii) except as otherwise provided herein, the ABL
Collateral Agent and the ABL Secured Parties shall have the sole and exclusive
right to enforce rights, exercise remedies (including, but not limited to,
setoff, recoupment, and any right to credit bid their debt), marshal, process
and make determinations regarding the release, disposition or restrictions, or
waiver or forbearance of rights or remedies with respect to the Common
Collateral without any consultation with or the consent of the Term Loan
Collateral Agent or any Term Loan Secured Party; provided, however, that (A) in
any Insolvency or Liquidation Proceeding commenced by or against the Company or
any other Grantor, the Term Loan Collateral Agent may file a proof of claim or
statement of interest with respect to the Term Loan Obligations, (B) the Term
Loan Collateral Agent may take any action (not adverse to the prior Liens on the
Common Collateral securing the ABL Obligations, or the rights of the ABL
Collateral Agent or the ABL Secured Parties to exercise remedies in respect
thereof), including sending such notices of the existence of, or any evidence or
confirmation of, the Term Loan Obligations or the Liens of Term Loan Collateral
Agent in the Common Collateral to any court or governmental agency, or file or
record any such notice or evidence, in order to prove, preserve, or protect (but
not enforce) its rights in, including the perfection and priority of any Lien
on, the Common Collateral, (C) the Term Loan Secured Parties shall be entitled
to file any necessary or appropriate

- 8 -

--------------------------------------------------------------------------------




responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims or Liens of the Term Loan Secured
Parties, including without limitation any claims secured by the Common
Collateral, if any, in each case if not otherwise in contravention of the terms
of this Agreement, (D) the Term Loan Secured Parties shall be entitled to file
any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
the applicable Bankruptcy Law or applicable non-bankruptcy law, in each case if
not otherwise in contravention of the terms of this Agreement, or as may
otherwise be consented to by the ABL Collateral Agent, (E) the Term Loan
Collateral Agent or any Term Loan Secured Party shall be entitled to vote on any
Plan of Reorganization, in a manner and to the extent consistent with the
provisions hereof, and (F) the Term Loan Collateral Agent or any Term Loan
Secured Party may exercise any of its rights or remedies with respect to (1) the
Common Collateral upon the occurrence and during the effective continuation of
the Term Loan Enforcement Date and (2) with respect to the Non-Common
Collateral, at any time, including, without limitation, objecting to any action
by the ABL Collateral Agent or any ABL Secured Party with respect to the
Non-Common Collateral. In exercising rights and remedies with respect to the
Common Collateral, the ABL Collateral Agent and the ABL Secured Parties may
enforce the provisions of the ABL Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of Common Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured lender under the
Uniform Commercial Code of any applicable jurisdiction and of a secured creditor
under Bankruptcy Laws of any applicable jurisdiction.
(b)    So long as the Discharge of ABL Obligations has not occurred, the Term
Loan Collateral Agent, on behalf of itself and each applicable Term Loan Secured
Party, agrees that it will not, in the context of its role as secured lender or
otherwise as a Term Loan Secured Party, take or receive any Common Collateral or
any proceeds of Common Collateral in connection with the exercise of any right
or remedy or otherwise in an Insolvency or Liquidation Proceeding (including,
but not limited to, setoff, recoupment, or the right to credit bid debt) with
respect to any Common Collateral in respect of the applicable Term Loan
Obligations. Without limiting the generality of the foregoing, unless and until
the Discharge of ABL Obligations has occurred, except as expressly provided in
the proviso in Section 3.1(a), the sole right of the Term Loan Collateral Agent
and the Term Loan Secured Parties with respect to the Common Collateral is to
hold a Lien on the Common Collateral in respect of the applicable Term Loan
Obligations pursuant to the Term Loan Documents, as applicable, for the period
and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of ABL Obligations has occurred.
(c)    Subject to the proviso in Section 3.1(a), (i) the Term Loan Collateral
Agent, for itself and on behalf of each Term Loan Secured Party, agrees that
none of the Term Loan Collateral Agent or any Term Loan Secured Party will take
any action that would hinder, delay or impede any exercise of remedies
undertaken by the ABL Collateral Agent or the ABL Secured Parties with respect
to the Common Collateral, including any sale, lease, exchange, transfer or other
disposition of the Common Collateral, whether by foreclosure or otherwise, and
(ii) the Term Loan Collateral Agent, for itself and on behalf of each Term Loan
Secured Party,

- 9 -

--------------------------------------------------------------------------------




hereby waives any and all rights it or any Term Loan Secured Party may have as a
junior lien creditor, including, but not limited to, any rights to “adequate
protection,” as such term is defined in Section 3(b) of the Bankruptcy Code, in
any Insolvency or Liquidation Proceeding or otherwise to object to the manner or
order in which the ABL Collateral Agent or the ABL Secured Parties seek to
enforce or collect the ABL Obligations or the Liens granted in any of the Common
Collateral, regardless of whether any action or failure to act by or on behalf
of the ABL Collateral Agent or ABL Secured Parties is adverse to the interests
of the Term Loan Secured Parties.
(d)    The Term Loan Collateral Agent and each Term Loan Secured Party hereby
acknowledge and agree that no covenant, agreement or restriction contained in
any applicable Term Loan Document shall be deemed to restrict in any way the
rights and remedies of the ABL Collateral Agent or the ABL Secured Parties with
respect to the Common Collateral as set forth in this Agreement and the ABL
Documents.
(e)    So long as the Discharge of ABL Obligations has not occurred, the Term
Loan Collateral Agent, on behalf of itself and the applicable Term Loan Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under any applicable law, including, but
not limited to, the Bankruptcy Code or other Bankruptcy Law, with respect to the
Common Collateral or any other similar rights a junior secured creditor may have
under such applicable law.
3.2.    Cooperation. Subject to the proviso in Section 3.1(a), the Term Loan
Collateral Agent, on behalf of itself and each applicable Term Loan Secured
Party, agrees that, unless and until the Discharge of ABL Obligations has
occurred, it will not commence, or join with any Person (other than the ABL
Secured Parties and the ABL Collateral Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral.
3.3.    Actions Upon Breach. If any Term Loan Secured Party, in contravention of
the terms of this Agreement, in any way takes, attempts to take, or threatens to
take any action with respect to the Common Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, this
Agreement shall create a conclusive presumption and admission by such Term Loan
Secured Party that relief against such Term Loan Secured Party sought by the ABL
Secured Parties, whether by injunction, specific performance, and/or any other
equitable or other relief, is necessary to prevent irreparable harm to the ABL
Secured Parties, it being understood and agreed by each Term Loan Collateral
Agent on behalf of each applicable Term Loan Secured Party that (i) the ABL
Secured Parties’ damages from its actions may at that time be difficult to
ascertain and may be irreparable and (ii) each Term Loan Secured Party waives
any defense that the Grantors and/or the ABL Secured Parties cannot demonstrate
damage and/or can be made whole by the awarding of damages.

- 10 -

--------------------------------------------------------------------------------






SECTION 4.    Payments.
4.1.    Application of Proceeds. So long as the Discharge of ABL Obligations has
not occurred, the Common Collateral or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Common Collateral
upon the exercise of remedies as a secured party, shall be applied by the ABL
Collateral Agent to the ABL Obligations in such order as specified in the
relevant ABL Documents unless and until the Discharge of ABL Obligations has
occurred. Upon the Discharge of ABL Obligations, subject to Section 5.6 hereof,
the ABL Collateral Agent shall deliver promptly to the Term Loan Collateral
Agent any Common Collateral or proceeds thereof held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.
4.2.    Payments Over. Any Common Collateral or proceeds thereof received by the
Term Loan Collateral Agent or any Term Loan Secured Party in connection with the
exercise of any right or remedy (including, but not limited to, setoff,
recoupment, or credit bid) or in any Insolvency or Liquidation Proceeding
relating to the Common Collateral not expressly permitted by this Agreement or
prior to the Discharge of ABL Obligations, shall be segregated and held in trust
for the benefit of and forthwith paid over to the ABL Collateral Agent (and/or
its designees) for the benefit of the ABL Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Collateral Agent is hereby authorized
to make any such endorsements as agent for the Term Loan Collateral Agent or any
such Term Loan Secured Party. Such authorization is coupled with an interest and
is irrevocable.
4.3.    Access to Information. The Term Loan Collateral Agent and each Grantor
hereby grants (to the full extent of their respective rights and interests) the
ABL Collateral Agent and its agents, representatives and designees (a) a royalty
free, rent free non-exclusive license and lease to use all of the Non-Common
Collateral constituting trademarks, to complete the sale of inventory and (b) a
royalty free non-exclusive license (which will be binding on any successor or
assignee of the trademarks) to use any and all such trademarks, in each case, at
any time in connection with any enforcement of the ABL Collateral Agent’s liens
on the Common Collateral; provided, however, the royalty free, rent free
non-exclusive license and lease granted in clause (a) shall immediately expire
upon the sale, lease, transfer or other disposition of all such Common
Collateral.
SECTION 5.    Other Agreements.
5.1.    Releases.
(a)    If, at any time any Grantor or any ABL Secured Party delivers notice to
the Term Loan Collateral Agent with respect to any specified Common Collateral
(including for such purpose, in the case of the sale or other disposition of all
or substantially all of the equity interests in any Subsidiary, any Common
Collateral held by such Subsidiary or any direct or indirect Subsidiary thereof)
that:

- 11 -

--------------------------------------------------------------------------------






(A)    such specified Common Collateral has been or is being sold, transferred
or otherwise disposed of in connection with a disposition by the owner of such
Common Collateral in a transaction permitted under the ABL Credit Agreement; or
(B)    the First Priority Liens thereon have been or are being released in
connection with a Subsidiary that is released from its guarantee under the ABL
Credit Agreement; or
(C)    the First Priority Liens thereon have been or are being otherwise
released as permitted by the ABL Credit Agreement or by the ABL Collateral Agent
on behalf of the ABL Secured Parties (including in connection with a foreclosure
of, or any other exercise of remedies with respect to, Common Collateral by the
ABL Secured),
then the Second Liens upon such Common Collateral will automatically be released
and discharged as and when, but only to the extent, such Liens on such Common
Collateral securing ABL Obligations are released and discharged (provided that
the Liens on any Common Collateral disposed of in connection with the
satisfaction in whole or in part of ABL Obligations shall be automatically
released but any proceeds thereof not used for purposes of the Discharge of ABL
Obligations or otherwise in accordance with the Term Loan Credit Agreement shall
be subject to Second Liens and shall be applied pursuant to Section 4.1). Upon
delivery to the Term Loan Collateral Agent of a notice from the ABL Collateral
Agent stating that any such release of Liens securing or supporting the ABL
Obligations has become effective (or shall become effective upon the Term Loan
Collateral Agent’s release), the Term Loan Collateral Agent will promptly, at
the Company’s expense, execute and deliver such instruments, releases,
termination statements or other documents confirming such release on customary
terms, which instruments, releases and termination statements shall be
substantially identical to the comparable instruments, releases and termination
statements executed by the ABL Collateral Agent in connection with such release.
(b)    The Term Loan Collateral Agent, for itself and on behalf of each Term
Loan Secured Party, hereby irrevocably constitutes and appoints the ABL
Collateral Agent and any officer or agent of the ABL Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Term Loan
Collateral Agent or such holder or in the ABL Collateral Agent’s own name, from
time to time in the ABL Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of this Section 5.1, including
any termination statements, endorsements or other instruments of transfer or
release. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.
(c)    Unless and until the Discharge of ABL Obligations has occurred, the Term
Loan Collateral Agent for itself and on behalf of each Term Loan Secured Party,
hereby consents to the application, whether prior to or after a default, of
proceeds of Common Collateral to the payment of ABL Obligations pursuant to the
ABL Documents.

- 12 -

--------------------------------------------------------------------------------






5.2.    Insurance. Unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the ABL Secured Parties shall have the
sole and exclusive right, to the extent permitted by the ABL Documents and
subject to the rights of the Grantors thereunder, to adjust settlement for any
insurance policy covering the Common Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. Unless and until the Discharge of
ABL Obligations has occurred, all proceeds of any such policy and any such award
if in respect of the Common Collateral shall be paid (a) first, until to the
occurrence of the Discharge of ABL Obligations, to the ABL Collateral Agent for
the benefit of ABL Secured Parties pursuant to the terms of the ABL Documents,
(b) second, after the occurrence of the Discharge of ABL Obligations, to the
Term Loan Collateral Agent for the benefit of the Term Loan Secured Parties
pursuant to the terms of the applicable Term Loan Documents and (c) third, if no
Term Loan Obligations are outstanding, to the owner of the subject property,
such other person as may be entitled thereto or as a court of competent
jurisdiction may otherwise direct. If the Term Loan Collateral Agent or any Term
Loan Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, such
proceeds shall be segregated and held in trust for the benefit of the ABL
Collateral Agent for the benefit of the ABL Secured Parties and it shall
forthwith pay such proceeds over to the ABL Collateral Agent in accordance with
the terms of Section 4.2.
5.3.    Amendments to Documents. So long as the Discharge of ABL Obligations has
not occurred, without the prior written consent of the ABL Collateral Agent, no
Term Loan Security Document may be amended, supplemented or otherwise modified
or entered into to the extent any such amendment, supplement or modification
would be prohibited or inconsistent with any of the terms of this Agreement. The
Term Loan Collateral Agent agrees that each Term Loan Security Document shall
include the following language (or language to similar effect approved by the
ABL Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Agent pursuant to this Agreement and the exercise of any right or
remedy by the Agent hereunder are subject to the limitations and provisions of
the ABL Intercreditor Agreement, dated as of January 28, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “ABL
Intercreditor Agreement”) among JPMorgan Chase Bank, National Association, as
ABL Collateral Agent, JPMorgan Chase Bank, National Association, as Term Loan
Collateral Agent, and certain other persons party or that may become party
thereto from time to time. In the event of any conflict between the terms of the
ABL Intercreditor Agreement and the terms of this Agreement governing the
exercise of any right or remedy by the Term Loan Collateral Agent, the terms of
the ABL Intercreditor Agreement shall govern and control.”
In addition, the Term Loan Collateral Agent, on behalf of the Term Loan Secured
Parties, agrees that each mortgage, if applicable, covering any Common
Collateral shall contain such other language as the ABL Collateral Agent may
reasonably request to reflect the subordination of such mortgage to the ABL
Document covering such Common Collateral.

- 13 -

--------------------------------------------------------------------------------




5.4.    Rights as Unsecured Creditors. Except as otherwise expressly set forth
in, or barred by, this Agreement, the Term Loan Collateral Agent and the Term
Loan Secured Parties may exercise their rights and remedies, if any, as an
unsecured creditor against the Company or any Grantor that has guaranteed the
Term Loan Obligations in accordance with the terms of the applicable Term Loan
Documents and applicable law. Nothing in this Agreement shall prohibit the
receipt by the Term Loan Collateral Agent or any Term Loan Secured Party of
required payments of interest and principal so long as such receipt is not the
direct or indirect result of the exercise by the Term Loan Collateral Agent or
any Term Loan Secured Party of rights or remedies as a secured creditor in
respect of Common Collateral or enforcement in contravention of this Agreement
of any Lien on the Common Collateral in respect of Term Loan Obligations held by
any of them or in any Insolvency or Liquidation Proceeding. In the event the
Term Loan Collateral Agent or any Term Loan Secured Party becomes a judgment
lien creditor or other secured creditor in respect of Common Collateral, as a
result of its enforcement of its rights as an unsecured creditor in respect of
Term Loan Obligations or otherwise, such judgment Lien or any other Lien shall
be (i) subordinated to the Liens securing ABL Obligations on the same basis as
the other Liens securing the Term Loan Obligations are so subordinated to the
First Priority Liens securing ABL Obligations under this Agreement, and (ii)
otherwise subject to the terms of this Agreement for all purposes to the same
extent as all other Liens on Common Collateral securing the Term Loan
Obligations are subject to this Agreement. Nothing in this Agreement impairs,
shall be construed to impair, or otherwise adversely affects any rights or
remedies the ABL Collateral Agent or the ABL Secured Parties may have with
respect to the Common Collateral.
5.5.    ABL Collateral Agent as Gratuitous Bailee for Perfection.
(a)    The ABL Collateral Agent agrees to hold the Control Collateral in its
possession or control (within the meaning of the UCC) (or in the possession or
control of its agents or bailees) for the benefit and on behalf of the Term Loan
Collateral Agent for the benefit of each Term Loan Secured Party and any
assignee thereof solely for the purpose of perfecting by possession or control
the security interest granted in such Control Collateral pursuant to the Term
Loan Security Documents, subject to the terms and conditions of this Section
5.5.
(b)    In furtherance of this Section 5.5, with respect to each deposit account
or securities account that is subject to control agreement in favor of the ABL
Collateral Agent (including any such agreement existing on the date hereof), the
ABL Collateral Agent agrees to act as agent of the Term Loan Collateral Agent
and Term Loan Secured Parties under each such agreement for the purposes of
perfecting the Term Loan Collateral Agent’s security interests in such accounts
by “control” (within the meaning of Section 9-314 of the UCC). In addition, with
respect to each landlord waiver of liens and access agreement (including any
such agreement existing on the date hereof), the ABL Collateral Agent agrees to
act as agent of the Term Loan Collateral Agent and Term Loan Secured Parties
under each such agreement.  In furtherance of the foregoing, the Term Loan
Collateral Agent on behalf of the Term Loan Secured Parties hereby appoints the
ABL Collateral Agent as such Term Loan Collateral Agent’s collateral agent under
any control agreement and landlord waiver of liens and access agreement that the
ABL Collateral Agent is a party to at any time with respect to control
agreements solely for the purpose of perfecting the lien and security interest
on the deposit accounts and securities accounts subject thereto, and the ABL
Collateral Agent accepts such appointment.  Each Grantor hereby grants to

- 14 -

--------------------------------------------------------------------------------




the ABL Collateral Agent for the benefit of the Term Loan Secured Parties a
security interest in all deposit accounts and securities accounts as security
for the Term Loan Obligations.   Upon the Discharge of ABL Obligations, the ABL
Collateral Agent shall cooperate with the Grantors and the Term Loan Collateral
Agents in order to assign any Deposit Account Control Agreements and Securities
Account Control Agreements to the Term Loan Collateral Agent.
(c)    The ABL Collateral Agent shall have no obligation whatsoever to any Term
Loan Secured Party to assure that the Control Collateral is genuine or owned by
the Grantors, that its lien is valid or perfected or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.5(c). The duties or
responsibilities of the ABL Collateral Agent under this Section 5.5(c) shall be
limited solely to holding the Control Collateral as agent and/or gratuitous
bailee for the benefit and on behalf of the Term Loan Collateral Agent and each
Term Loan Secured Party for purposes of perfecting the Liens held by the Term
Loan Secured Parties.
(d)    The ABL Collateral Agent shall not have by reason of the Term Loan
Documents or this Agreement or any other document a fiduciary relationship in
respect of any Term Loan Collateral Agent or any Term Loan Secured Party, and
each of the Term Loan Collateral Agent and the Term Loan Secured Parties hereby
waive and release the ABL Collateral Agent from all claims and liabilities
arising pursuant to the ABL Collateral Agent’s role under this Section 5.5(d),
as agent and gratuitous bailee with respect to the Common Collateral.
(e)    Upon the Discharge of ABL Obligations, the ABL Collateral Agent shall
upon Company’s request (x) deliver to the Term Loan Collateral Agent written
notice of the occurrence thereof (which notice may state that such Discharge of
ABL Obligations is subject to the provisions of this Agreement, including
without limitation Sections 5.6 and 6.3 hereof) it being understood that until
the delivery of such notice to the Term Loan Collateral Agent, the Term Loan
Collateral Agent shall not be charged with knowledge of the Discharge of ABL
Obligations or required to take any actions based on such Discharge of ABL
Obligations, (y) deliver to the Term Loan Collateral Agent, to the extent that
it is legally permitted to do so, the remaining Control Collateral (if any)
together with any necessary endorsements (or otherwise allow the Term Loan
Collateral Agent to obtain control of such Control Collateral) or as a court of
competent jurisdiction may otherwise direct and (z) cooperate with the Grantors
and the Term Loan Collateral Agent in order to assign any control agreements to
the Term Loan Collateral Agent. The ABL Collateral Agent has no obligation to
follow instructions from the Term Loan Collateral Agent or any Term Loan Secured
Party in contravention of this Agreement.
(f)    Neither the ABL Collateral Agent nor any of the ABL Secured Parties shall
be required to marshal any present or future collateral security for the
Company’s or any Grantor’s obligations to the ABL Collateral Agent or the ABL
Secured Parties under the ABL Credit Agreement or the ABL Documents or any
assurance of payment in respect thereof or to resort to such collateral security
or other assurances of payment in any particular order, and all of their rights
in respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.
5.6.    No Release in Event of Reinstatement. If at any time in connection with
or after the Discharge of ABL Obligations the Company either in connection
therewith or

- 15 -

--------------------------------------------------------------------------------




thereafter enters into any Refinancing of any ABL Document evidencing an ABL
Obligation, then such Discharge of ABL Obligations shall automatically be deemed
not to have occurred for all purposes of this Agreement, the ABL Documents and
the Term Loan Documents, and the obligations under such Refinancing shall
automatically be treated as ABL Obligations for all purposes of this Agreement
(a “Reinstatement”), including for purposes of the Lien priorities and rights in
respect of Common Collateral set forth herein, and the related documents shall
be treated as ABL Documents for all purposes of this Agreement and the ABL
Collateral Agent under such Refinanced ABL Documents shall be the ABL Collateral
Agent for all purposes of this Agreement. Upon receipt of a notice from the
Company stating that the Company has entered into a new ABL Document (which
notice shall include the identity of the new collateral agent, such agent, the
“New Agent”), the Term Loan Collateral Agent shall promptly (at the expense of
the Company) (a) enter into such documents and agreements (including amendments
or supplements to this Agreement) as the Company or such New Agent shall
reasonably request in order to confirm to the New Agent the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement and (b) deliver to the New Agent the Control Collateral together with
any necessary endorsements (or otherwise allow the New Agent to obtain
possession or control of such Control Collateral). The Term Loan Collateral
Agent shall not be charged with knowledge of such Reinstatement until it
receives written notice from the ABL Collateral Agent, New Agent or the Company
of the occurrence of such Reinstatement.
5.7.    Additional Debt. The Company and the other applicable Grantors will be
permitted to designate as an additional holder of Term Loan Obligations
hereunder each Person who is, or who becomes or who is to become, the registered
holder of any Additional Debt incurred by the Company or such Grantor after the
date of this Agreement in accordance with the terms of all applicable ABL
Documents and Term Loan Documents. Upon the issuance or incurrence of any such
Additional Debt:
(a)    The Company shall deliver to the Term Loan Collateral Agent and the ABL
Collateral Agent an Officers’ Certificate stating that the Company or such
Grantor intends to enter into an Additional Debt Instrument and certifying that
the issuance or incurrence of Additional Debt under such Additional Debt
Instrument is permitted by each applicable ABL Documents and Term Loan
Documents;
(b)    the administrative agent or trustee and collateral agent for such
Additional Debt shall execute and deliver to the Collateral Agents a joinder
agreement to this Agreement in form and substance reasonably satisfactory to the
ABL Collateral Agent and Term Loan Collateral Agent;
(c)    the ABL Collateral Agent and the Term Collateral Agent shall promptly
enter into such documents and agreements (including amendments or supplements to
this ABL Intercreditor Agreement) as the Company or the administrative agent or
trustee and collateral agent for such Additional Debt may reasonably request in
order to provide to them the rights, remedies and powers and authorities
contemplated hereby, in each consistent in all respects with the terms of this
ABL Intercreditor Agreement.

- 16 -

--------------------------------------------------------------------------------




Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Company or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable ABL Document and Term Loan
Document.
SECTION 6.    Insolvency or Liquidation Proceedings.
6.1.    DIP Financing.
(a)    If the Company or any Grantor shall be subject to any Insolvency or
Liquidation Proceeding at any time prior to the Discharge of ABL Obligations,
and the ABL Collateral Agent or the ABL Secured Parties shall seek to provide
the Company or any Grantor with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral constituting Common Collateral under Section 363 of
the Bankruptcy Code (each, a “DIP Financing”), with such DIP Financing to be
secured by all or any portion of the Common Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code would be Common
Collateral) but not any other asset or any Non-Common Collateral, then the Term
Loan Collateral Agent agrees that it will raise no objection and will not
support any objection to such DIP Financing or use of cash collateral or to the
Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of the Term Loan Collateral Agent securing the Term
Loan Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing or use of cash collateral
that is Common Collateral, except as permitted by Section 6.3(b)), so long as
(i) the Term Loan Collateral Agent retains its Lien on the Common Collateral to
secure the Term Loan Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code), (ii) the
terms of the DIP Financing do not compel the applicable Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms of such plan are set forth in the DIP Financing
documentation or related document; and (iii) all Liens on Common Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the ABL Collateral Agent and the ABL Secured Parties securing the ABL
Obligations on Common Collateral; provided, however, that nothing contained in
this Agreement shall prohibit or restrict the Term Loan Collateral Agent or Term
Loan Secured Party from raising any objection or supporting any objection to (i)
such DIP Financing or use of cash collateral or to the Liens securing the same
on the grounds of a failure to provide “adequate protection” for the Liens of
the Term Loan Collateral Agent on Non-Common Collateral securing the Term Loan
Obligations or (ii) any financing under Section 364 of the Bankruptcy Code that
would be secured by the Non-Common Collateral or any order for the use of cash
collateral constituting Non-Common Collateral under Section 363 of the
Bankruptcy Code.
(b)    All Liens granted to the ABL Collateral Agent or the Term Loan Collateral
Agent in any Insolvency or Liquidation Proceeding, whether as adequate
protection or otherwise, are intended by the Parties to be and shall be deemed
to be subject to the lien priority and the other terms and conditions of this
Agreement.
6.2.     Relief from Stay. The Term Loan Collateral Agent, on behalf of the Term
Loan Secured Parties, agrees not to seek relief from the automatic stay or any
other stay in any

- 17 -

--------------------------------------------------------------------------------




Insolvency or Liquidation Proceeding in respect of any portion of the Common
Collateral without the ABL Collateral Agent’s express written consent.
6.3.    No Contest; Adequate Protection.
(a)    The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Secured Parties, agrees that it shall not contest (or support any other Person
contesting) (x) any request by the ABL Collateral Agent or any ABL Secured Party
for adequate protection of its interest in the Common Collateral, (y) any
objection by the ABL Collateral Agent or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Collateral Agent or
any ABL Secured Party that its interests in the Common Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency or Liquidation Proceeding), so long as any Liens granted to the
ABL Collateral Agent as adequate protection of its interests are subject to this
Agreement or (z) any lawful exercise by the ABL Collateral Agent or any ABL
Secured Party of the right to credit bid ABL Obligations at any sale of Common
Collateral or Common Collateral; provided, however, that nothing contained in
this Agreement shall prohibit or restrict the Term Loan Collateral Agent or Term
Loan Secured Party from contesting or challenging (or support any other Person
contesting or challenging) any request by the ABL Collateral Agent or any ABL
Secured Party for “adequate protection” (or the grant of any such “adequate
protection”) to the extent such “adequate protection” is in the form of a Lien
on any Non-Common Collateral.
(b)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding, if the ABL Secured Parties (or any subset
thereof) are granted adequate protection with respect to Common Collateral in
the form of additional or replacement collateral (even if such collateral is not
of a type which would otherwise have constituted Common Collateral) or a
superpriority administrative claim, then the ABL Collateral Agent, on behalf of
itself and the ABL Secured Parties, agrees that the Term Loan Collateral Agent,
on behalf of itself and/or any of the Term Loan Secured Parties, may seek or
request (and the ABL Secured Parties will not oppose such request) adequate
protection with respect to its interests in such Common Collateral in the form
of a Lien on the same additional or replacement collateral and/or a
superpriority administrative claim, which Lien and/or superpriority
administrative claim will be subordinated to the Liens securing, and/or
superpriority administrative claims granted with respect to, the ABL
Obligations, on the same basis as the other Liens of, and claims with respect
to, such Term Loan Collateral Agent on the Common Collateral (it being
understood that to the extent that any such additional or replacement collateral
constituted Non-Common Collateral at the time it was granted to the ABL Secured
Parties, the Lien thereon in favor of the ABL Secured Parties shall be
subordinate in all respects to the Liens thereon in favor of the Term Loan
Secured Parties).
(c)    To the extent that the order of the Bankruptcy Court approving the DIP
Financing or use of cash collateral provides that the ABL Secured Parties are
entitled to receive adequate protection in the form of payments in the amount of
current post-petition interest, incurred fees and expenses or other cash
payments, or otherwise with the consent of the ABL Collateral Agent, then the
Term Loan Collateral Agent and the Term Loan Secured Parties shall not be
prohibited from seeking and obtaining adequate protection with respect to their
interests in the Common Collateral in the form of such payments in the amount of
current post-petition interest,

- 18 -

--------------------------------------------------------------------------------




incurred fees and expenses of other cash payments in the applicable Insolvency
or Liquidation Proceeding.


(d)    Nothing contained in this Agreement shall prohibit or restrict the Term
Loan Collateral Agent or Term Loan Secured Party from seeking or obtaining
“adequate protection” (or the grant of any such “adequate protection”) to the
extent such “adequate protection” is with respect to its interests in the
Non-Common Collateral.


6.4.    Asset Sales. The Term Loan Collateral Agent agrees, on behalf of itself
and the Term Loan Secured Parties, that it will not oppose any sale consented to
by the ABL Collateral Agent of any Common Collateral pursuant to Section 363(f)
of the Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency or Liquidation Proceeding) so long as the proceeds of such sale are
applied in accordance with this Agreement; provided, however, that the Term Loan
Secured Parties may assert any objection to any sale of any Common Collateral
that could be asserted by an unsecured creditor (without limiting the foregoing,
neither the Term Loan Collateral Agent nor any other Term Loan Secured Party may
raise any objections based on rights afforded by Sections 363(e) and (f) of the
Bankruptcy Code to secured creditors (or any comparable provisions of any other
Bankruptcy Law) with respect to the Liens granted to such person in respect of
such assets); and provided further, however, that the Term Loan Secured Parties
are not deemed to have waived any rights to credit bid on the Common Collateral
in any such sale or disposition in accordance with Section 363(k) of the
Bankruptcy Code, so long as any such credit bid provides for the immediate
payment in full in cash or other Discharge of ABL Obligations. Nothing contained
in this Agreement shall prohibit or restrict the Term Loan Collateral Agent or
Term Loan Secured Party from opposing any sale or other disposition of the
Non-Common Collateral without its express written consent.
6.5.    Separate Grants of Security and Separate Classification. Term Loan
Collateral Agent, each Term Loan Secured Party, each ABL Secured Party and the
ABL Collateral Agent each acknowledge and agree that (i) the grants of Liens
pursuant to the ABL Security Documents on the one hand and the Term Loan
Security Documents on the other hand constitute separate and distinct grants of
Liens and the Term Loan Secured Parties’ claims against the Company and/or any
Grantor in respect of Common Collateral constitute junior secured claims
separate and apart (and of a different class) from the senior secured claims of
the ABL Secured Parties against the Company and the Grantors in respect of
Common Collateral and (ii) because of, among other things, their differing
rights in the Common Collateral, the Term Loan Obligations are fundamentally
different from the ABL Obligations and must be separately classified in any plan
of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and any Term Loan Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Term Loan Secured
Parties hereby acknowledge and agree that all distributions from the Common
Collateral shall be made as if there were separate classes of ABL Obligation
claims and Term Loan Obligation claims against the Grantors (with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Term Loan Secured
Parties), the ABL Secured Parties shall be entitled to receive, in addition to
amounts dis-

- 19 -

--------------------------------------------------------------------------------




tributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest at the relevant
contract rate, before any distribution is made in respect of the claims held by
the Term Loan Secured Parties from such Common Collateral, with the Term Loan
Secured Parties hereby acknowledging and agreeing to turn over to the ABL
Secured Parties amounts otherwise received or receivable by them from the Common
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the aggregate recoveries.
Nothing contained in this Agreement shall in any way compel the Term Loan
Collateral Agent or Term Loan Secured Party to turn over any distribution they
may receive from the Non-Common Collateral.
6.6.    Enforceability. The provisions of this Agreement are intended to be and
shall be enforceable under Section 510(a) of the Bankruptcy Code.
6.7.    ABL Obligations Unconditional.All rights, interests, agreements and
obligations of the ABL Collateral Agent and the ABL Secured Parties, and the
Term Loan Collateral Agent and the Term Loan Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any ABL Documents or any Term
Loan Documents or any setting aside or avoidance of any Lien;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the ABL Obligations or Term Loan Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the ABL
Credit Agreement or any other ABL Document or of the terms of the Term Loan
Credit Agreement or any other Term Loan Document;
(c)    any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or Term Loan Obligations or any guarantee thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(e)    any other circumstances that otherwise might constitute a defense (other
than a defense that such obligations have in-fact been repaid) available to, or
a discharge of, the Company or any other Grantor in respect of ABL Obligations
or Term Loan Obligations in respect of this Agreement.
6.9.    Post-Petition Interest.
(a)    Neither the Term Loan Collateral Agent nor any Term Loan Secured Party
shall oppose or seek to challenge any claim by the ABL Collateral Agent or any
ABL Secured Party for allowance in any Insolvency or Liquidation Proceeding of
ABL Obligations consisting of post-petition interest, fees, or expenses, without
regard to or otherwise taking into account the existence of the Lien of the Term
Loan Collateral Agent on behalf of the Term Loan Secured Parties on the Common
Collateral.

- 20 -

--------------------------------------------------------------------------------




(b)    Neither the ABL Collateral Agent nor any other ABL Secured Party shall
oppose or seek to challenge any claim by the Term Loan Collateral Agent or any
Term Loan Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Term Loan Obligations consisting of post-petition interest, fees,
or expenses to the extent of the value of the Lien in favor of the Term Loan
Secured Parties on the Common Collateral (after taking into account the Lien in
favor of the ABL Secured Parties thereon).
(c)    Nothing contained in this Agreement shall prohibit or restrict the Term
Loan Collateral Agent or Term Loan Secured Party from seeking the allowance in
any Insolvency or Liquidation Proceeding of Term Loan Obligations consisting of
post-petition interest, fees, or expenses to the extent of the value of the Lien
in favor of the Term Loan Secured Parties on the Non-Common Collateral, without
regard to or otherwise taking into account the existence of any Lien of any
other party, if any, on the Non-Common Collateral.
SECTION 7.    Reliance; Waivers; etc.
7.1.    Reliance. The consent by the ABL Secured Parties to the execution and
delivery of the Term Loan Documents to which the ABL Secured Parties have
consented and all loans and other extensions of credit made or deemed made on
and after the date hereof by the ABL Secured Parties to the Company or any
Subsidiary shall be deemed to have been given and made in reliance upon this
Agreement. The Term Loan Collateral Agent, on behalf of itself and each Term
Loan Secured Party, acknowledges that it and the Term Loan Secured Parties have,
independently and without reliance on the ABL Collateral Agent or any ABL
Secured Parties, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
applicable Term Loan Document, this Agreement and the transactions contemplated
hereby and thereby and they will continue to make their own credit decision in
taking or not taking any action under the applicable Term Loan Document or this
Agreement.
7.2.    No Warranties or Liability. The Term Loan Collateral Agent, on behalf of
itself and each Term Loan Secured Party, acknowledges and agrees that neither
the ABL Collateral Agent nor any of the ABL Secured Parties has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
ABL Documents, the ownership of any Common Collateral or the perfection or
priority of any Liens thereon. The ABL Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
ABL Documents in accordance with law and as they, in their sole discretion, may
otherwise deem appropriate, and the ABL Secured Parties may manage their loans
and extensions of credit without regard to any rights or interests that the Term
Loan Collateral Agent or any of the Term Loan Secured Parties have in the Common
Collateral or otherwise, except as otherwise provided in this Agreement. Neither
the ABL Collateral Agent nor any ABL Secured Parties shall have any duty to the
Term Loan Collateral Agent or any Term Loan Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
a Default under any agreements with the Company or any Grantor (including the
Term Loan Documents), regardless of any knowledge thereof that they may have or
be charged with. Except as expressly set forth in this Agreement, the ABL
Collateral Agent, the ABL Secured Parties, the Term Loan Collateral Agent and
the Term Loan Secured Parties have

- 21 -

--------------------------------------------------------------------------------




not otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectibility of any
of the Term Loan Obligations, the ABL Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) the
Company’s or any Grantor’s title to or right to transfer any of the Common
Collateral or (c) any other matter except as expressly set forth in this
Agreement.
7.3.    Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the ABL Secured Parties, and the
Term Loan Collateral Agent and the Term Loan Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any ABL Documents or any Term
Loan Documents;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the ABL Obligations or Term Loan Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the ABL
Credit Agreement or any other ABL Document or of the terms of the Term Loan
Credit Agreement or any other Term Loan Document;
(b)    any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or Term Loan Obligations or any guarantee thereof;
(c)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(d)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the ABL Obligations or the Term Loan Obligations in respect of this Agreement.
SECTION 8.    Miscellaneous.
8.1.    Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any ABL Document or any
Term Loan Document, the provisions of this Agreement shall govern.
8.2.    Continuing Nature of This Agreement; Severability. Subject to Section
5.6 and Section 6.3, this Agreement shall continue to be effective until the
Discharge of ABL Obligations shall have occurred or such later time as all the
obligations in respect of the Term Loan Obligations shall have been paid in
full. This is a continuing agreement of lien subordination, and the ABL Secured
Parties may continue, at any time and without notice to the Term Loan Collateral
Agent or any Term Loan Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting ABL Obligations in reliance hereon. The terms of this
Agreement shall

- 22 -

--------------------------------------------------------------------------------




survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
8.3.    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Loan Collateral Agent or the ABL
Collateral Agent shall be deemed to be made unless the same shall be in writing
signed by or on behalf of the ABL Collateral Agent and the Term Loan Collateral
Agent or their respective authorized agents and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time.
8.4.    Information Concerning Financial Condition of the Company and the
Subsidiaries. The ABL Collateral Agent, the ABL Secured Parties, the Term Loan
Collateral Agent and the Term Loan Secured Parties shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
the Grantors and all endorsers and/or guarantors of the ABL Obligations or the
Term Loan Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations or the Term Loan Obligations. The ABL
Collateral Agent, the ABL Secured Parties, the Term Loan Collateral Agent and
the Term Loan Secured Parties shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that the ABL Collateral Agent, any
ABL Secured Party, the Term Loan Collateral Agent or any Term Loan Secured
Party, in its or their sole discretion, undertakes at any time or from time to
time to provide any such information to any other party, it or they shall be
under no obligation (w) to make, and the ABL Collateral Agent, the ABL Secured
Parties, the Term Loan Collateral Agent and the Term Loan Secured Parties shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
The Grantors agree that any information provided to the ABL Collateral Agent,
the Term Loan Collateral Agent, any ABL Secured Party or any Term Loan Secured
Party may be shared by such Person with any ABL Secured Party, any Term Loan
Secured Party, the ABL Collateral Agent or the Term Loan Collateral Agent
notwithstanding any request or demand by such Grantor that such information be
kept confidential; provided, that such information shall otherwise be subject to
the respective confidentiality provisions in the ABL Credit Agreement and the
Term Loan Credit Agreement, as applicable.
8.5.    Subrogation. The Term Loan Collateral Agent, on behalf of itself and
each Term Loan Secured Party, hereby waives its rights of subrogation, if any,
it may acquire under applicable law as a result of any payment hereunder until
the Discharge of ABL Obligations has occurred.

- 23 -

--------------------------------------------------------------------------------




8.6.    Application of Payments. Except as otherwise provided herein, all
payments received by the ABL Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the ABL Obligations by the ABL
Secured Parties in a manner consistent with the terms of the ABL Documents.
Except as otherwise provided herein, the Term Loan Collateral Agent, on behalf
of itself and each applicable Term Loan Secured Party, assents to any such
extension or postponement of the time of payment of the ABL Obligations or any
part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the ABL Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.
8.7.    Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.
8.8.    Notices. All notices to the ABL Secured Parties and the Term Loan
Secured Parties permitted or required under this Agreement may be sent to the
ABL Collateral Agent or the Term Loan Collateral Agent, respectively, as
provided in the ABL Credit Agreement, the Term Loan Credit Agreement, the other
relevant ABL Document or the other relevant Term Loan Document, as applicable.
All notices to the Term Loan Secured Parties and the ABL Secured Parties
permitted or required under this Agreement shall also be sent to the Term Loan
Collateral Agent and the ABL Collateral Agent, respectively. Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
telecopied, electronically mailed or sent by courier service or U.S. mail and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or electronic mail or upon receipt via U.S.
mail (registered or certified, with postage prepaid and properly addressed). For
the purposes hereof, the addresses of the parties hereto shall be as set forth
below each party’s name on the signature pages hereto, or, as to each party, at
such other address as may be designated by such party in a written notice to all
of the other parties.
8.9.    Further Assurances. The Term Loan Collateral Agent, on behalf of itself
and each Term Loan Secured Party, and the ABL Collateral Agent, on behalf of
itself and each ABL Secured Party, agree that each of them shall take such
further action and shall execute and deliver to the ABL Collateral Agent and the
ABL Secured Parties such additional documents and instruments (in recordable
form, if requested) as the ABL Collateral Agent or the ABL Secured Parties may
reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

- 24 -

--------------------------------------------------------------------------------






8.10.    Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made at New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.
8.11.    Binding on Successors and Assigns. This Agreement shall be binding upon
the ABL Collateral Agent, the ABL Secured Parties, the Term Loan Collateral
Agent, the Term Loan Secured Parties and their respective permitted successors
and assigns.
8.12.    Specific Performance. The ABL Collateral Agent may demand specific
performance of this Agreement. The Term Loan Collateral Agent, on behalf of
itself and each Term Loan Secured Party, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the ABL Collateral Agent.
8.13.    Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.
8.14.    Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or “pdf” file thereof, each of
which shall be an original and all of which shall together constitute one and
the same document.
8.15.    Authorization. By its signature, each party hereto represents and
warrants to the other parties hereto that the Person executing this Agreement on
behalf of such party is duly authorized to execute this Agreement. The ABL
Collateral Agent represents and warrants that this Agreement is binding upon the
ABL Secured Parties. The Term Loan Collateral Agent represents and warrants that
this Agreement is binding upon the Term Loan Secured Parties.
8.16.    No Third Party Beneficiaries; Successors and Assigns. This Agreement
and the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the ABL Collateral Agent, the ABL Secured Parties, the Term Loan
Collateral Agent and the Term Loan Secured Parties and their respective
successors and assigns and shall inure to the benefit of each of, and be binding
upon, the holders of ABL Obligations and Term Loan Obligations. No other Person
shall have or be entitled to assert rights or benefits hereunder.
8.17.    Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.
8.18.    ABL Collateral Agent and Term Loan Collateral Agent. It is understood
and agreed that (a) JPMorgan Chase Bank, National Association is entering into
this Agreement in its capacity as agent under the ABL Credit Agreement, and the
provisions of Article X of the ABL Credit Agreement applicable to the agent
thereunder shall also apply to the ABL

- 25 -

--------------------------------------------------------------------------------




Collateral Agent hereunder and (b) JPMorgan Chase Bank, National Association is
entering in this Agreement in its capacity as Term Loan Collateral Agent, and
the provisions of Article IX of the Term Loan Credit Agreement applicable to the
collateral agent thereunder shall also apply to the Term Loan Collateral Agent
hereunder.
8.19.    Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the ABL Credit Agreement or any other ABL Document, or the Term
Loan Credit Agreement or any other Term Loan Document, or permit the Company or
any Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
ABL Credit Agreement or any other ABL Documents or the Term Loan Credit
Agreement or any other Term Loan Documents, (b) change the relative priorities
of the ABL Obligations or the Liens granted under the ABL Documents on the
Common Collateral (or any other assets) as among the ABL Secured Parties, or (c)
otherwise change the relative rights of the ABL Secured Parties in respect of
the Common Collateral as among such ABL Secured Parties. None of the Company or
any other creditor thereof shall have any rights hereunder. Nothing in this
Agreement is intended to or shall impair the obligations of the Company or any
other Grantor to pay the ABL Obligations and the Term Loan Obligations as and
when the same shall become due and payable in accordance with their terms.
8.20.    References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of any ABL Document or Term Loan Document (including any
definition contained therein) shall be deemed to be a reference to such Section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the applicable ABL Document or Term Loan Document, as
applicable (including any definition contained therein), as amended or modified
from time to time if such amendment or modification has been made in accordance
with this Agreement and the applicable ABL Document or Term Loan Document.
8.21.    Intercreditor Agreements. Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that the ABL Secured
Parties (as among themselves) may enter into intercreditor agreements (or
similar arrangements) governing the rights, benefits and privileges as among the
ABL Secured Parties in respect of the Common Collateral, this Agreement and the
other ABL Documents, including as to application of proceeds of the Common
Collateral, voting rights, control of the Common Collateral and waivers with
respect to the Common Collateral, in each case so long as the terms thereof do
not violate or conflict with the provisions of this Agreement or the ABL
Documents. The Term Loan Secured Parties (as among themselves) may enter into
intercreditor agreements (or similar arrangements) governing the rights,
benefits and privileges as among the Term Loan Secured Parties in respect of the
Common Collateral, this Agreement and the other Term Loan Documents, including
as to application of proceeds of the Common Collateral, voting rights, control
of the Common Collateral and waivers with respect to the Common Collateral, in
each case so long as the terms thereof do not violate or conflict with the
provisions of this Agreement or the Term Loan Documents. In any event, if a
respective intercreditor agreement (or similar

- 26 -

--------------------------------------------------------------------------------




arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement or any other ABL
Security Document or Term Loan Security Document, and the provisions of this
Agreement and the other ABL Security Documents and Term Loan Security Documents
shall remain in full force and effect in accordance with the terms hereof and
thereof (as such provisions may be amended, modified or otherwise supplemented
from time to time in accordance with the terms hereof and thereof, including to
give effect to any intercreditor agreement (or similar arrangement)). The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the ABL Secured Parties on the one hand and the
Term Loan Secured Parties on the other hand.
8.22.    Non-Common Collateral. The ABL Collateral Agent hereby acknowledges for
itself and on behalf of ABL Secured Party that there are assets of the Company
and its Subsidiaries (including Grantors) which are subject to Liens in favor of
the Term Loan Collateral Agent or other creditors but which do not constitute
Common Collateral and nothing in this Agreement shall grant or imply the grant
of any Lien or other security interest in such assets in favor of any ABL
Secured Party to secure any ABL Obligations and nothing in this Agreement shall
affect or limit the rights of the Term Loan Collateral Agent or any Term Loan
Secured Party in any Non-Common Collateral or any other assets of the Company or
any of its Subsidiaries (other than Common Collateral) securing any Term Loan
Obligations.
8.23.    Drafting of Agreement. This ABL Intercreditor Agreement embodies arms’
length negotiations and compromises between the parties, was drafted jointly by
the parties, and shall not be construed against any party hereto, or such
parties’ successors and assigns, if any, by reason of its preparation or
drafting of this ABL Intercreditor Agreement. Each of the parties agrees that
drafts of this ABL Intercreditor Agreement and modifications reflected in such
drafts shall not be utilized in any manner, dispute, or proceeding, including as
evidence of any of the parties’ intent or interpretation of this ABL
Intercreditor Agreement.



- 27 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
JPMORGAN CHASE BANK, NATIONAL
 
ASSOCIATION,
 
as ABL Collateral Agent

 
By:  
/s/ J. DEVIN MOCK
 
 
Name:
J. Devin Mock
 
 
Title:
Authorized Officer












[Signature Page to ABL Intercreditor Agreement]

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, NATIONAL
 
ASSOCIATION,
 
as Term Loan Collateral Agent



 
By:  
/s/ HELEN CARR
 
 
Name:
Helen Carr
 
 
Title:
Managing Director
















[Signature Page to ABL Intercreditor Agreement]

--------------------------------------------------------------------------------






CONSENT OF COMPANY AND GRANTORS
Dated: January 28, 2013
Reference is made to the ABL Intercreditor Agreement dated as of the date hereof
between JPMorgan Chase Bank, National Association, as ABL Collateral Agent, and
JPMorgan Chase Bank, National Association, as Term Loan Collateral Agent, (such
agreement as in effect on the date hereof, the “ABL Intercreditor Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the ABL Intercreditor Agreement.
Each of the undersigned Grantors has read the foregoing ABL Intercreditor
Agreement and consents thereto. Each of the undersigned Grantors agrees not to
take any action that would be contrary to the express provisions of the
foregoing ABL Intercreditor Agreement, agrees to abide by the requirements
expressly applicable to it under the foregoing ABL Intercreditor Agreement and
agrees that, except as otherwise provided therein, no ABL Secured Party or Term
Loan Secured Party shall have any liability to any Grantor for acting in
accordance with the provisions of the foregoing ABL Intercreditor Agreement, the
ABL Documents or the Term Loan Documents. Each Grantor understands that the
foregoing ABL Intercreditor Agreement is for the sole benefit of the ABL Secured
Parties and the Term Loan Secured Parties and their respective successors and
assigns, and that such Grantor is not an intended beneficiary or third party
beneficiary thereof.
Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the ABL Collateral Agent or the Term Loan
Collateral Agent (or any of their respective agents or representatives) may
reasonably request to effectuate the terms of and the lien priorities
contemplated by the ABL Intercreditor Agreement.
This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the ABL
Credit Agreement.






--------------------------------------------------------------------------------




Acknowledged and Agreed to by:
TESORO CORPORATION


 
 
By:  
/s/ TRACY D. JACKSON
 
Name:
Tracy D. Jackson
 
Title:
Vice President and Treasurer





 

[Signature Page to ABL Intercreditor Agreement]

--------------------------------------------------------------------------------






The Grantors
 
GOLD STAR MARITIME COMPANY
TESORO ALASKA COMPANY
TESORO AVIATION COMPANY
TESORO COMPANIES, INC.
TESORO ENVIRONMENTAL RESOURCES COMPANY
TESORO FAR EAST MARITIME COMPANY
TESORO HAWAII, LLC
TESORO INSURANCE HOLDING COMPANY
TESORO MARITIME COMPANY
TESORO NORTHSTORE COMPANY
TESORO REFINING & MARKETING COMPANY LLC
TESORO SIERRA PROPERTIES, LLC
TESORO SOCAL PIPELINE COMPANY LLC
TESORO SOUTH COAST COMPANY, LLC
TESORO TRADING COMPANY
TESORO WASATCH, LLC
TESORO WEST COAST COMPANY, LLC
TREASURE FRANCHISE COMPANY LLC

By:  
/s/ TRACY D. JACKSON
 
 
Name:
Tracy D. Jackson
 
 
Title:
Vice President and Treasurer



SMILEY'S SUPER SERVICE, INC.
By:  
/s/ ARLEN O. GLENEWINKEL, JR.
 
 
Name:
Arlen O. Glenewinkel, Jr.
 
 
Title:
Vice President, Treasurer and Controller








[Signature Page to ABL Intercreditor Agreement]